                                         Case 4:20-mc-80089-DMR Document 15 Filed 05/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        JAMES PORATH,
                                   7                                                      Case No. 20-mc-80089-DMR
                                                       Plaintiff,
                                   8
                                                v.                                        SUA SPONTE JUDICIAL REFERRAL
                                   9                                                      FOR PURPOSES OF DETERMINING
                                        OFFICE DEPOT, INC.,                               RELATIONSHIP OF CASES
                                  10
                                                       Defendant.
                                  11

                                  12          On May 21, 2020, this miscellaneous action was transferred from the Southern District of
Northern District of California
 United States District Court




                                  13   Florida. [Docket No. 13.] Pursuant to Civil Local Rule 3-12(c), the court sua sponte refers this

                                  14   case to Judge William Alsup to determine whether it is related to Porath v. Logitech Inc., 18-cv-

                                  15   3091-WHA.

                                  16

                                  17
                                  18          IT IS SO ORDERED.

                                  19   Dated: May 26, 2020

                                  20
                                                                                       _____________________________________
                                  21                                                                Donna M. Ryu
                                                                                                 United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
